Case 2:21-cv-03242-RGK-KES Document 25 Filed 07/06/21 Page1of30 Page ID #:356

4

‘ FILED

20271 JUL -6 AMT: &C
eLEP RUS CISTRICE QUT
CLNTRAL GIST. GF CALE,
Luo ahh LES
RY K Writ
NATHAN SMITH — en
1 |} PLAINTIFF IN PRO SE
11040 OTSEGO ST
2 TE NORTH HOLLYWOOD CA 91604
METEOR@INORBIT.COM
3
4
5 IN THE UNITED DISTRICT COURT FOR
THE CENTRAL DISTRICT OF CALIFORNIA
6
5 GASE #LACV21-3242-RGK-KES
NATHAN SMITH
plaintiff PLAINTIFF NATHAN SMITH NOTICE OF AND
8 Vv PLAINTIFF'S EMERGENCY MOTION FOR
TEMPORARY RESTRAINING ORDER AND
3 PRELIMINARY INJUNCTION AND MOTION FOR
GIA DEFENDANTS ET AL ORDER REQUIRING GIA DEFENDANTS AND CO
10 FO ANSWER PURSUANT TO FRCP 12{a}4
11 defendants
12
13
Piaintiff Nathan Smith pursuant to California Unfair

 

 

Compatiion Laws{UCL)} Code Section 17200at seq, Advertisement Laws (FAL) Califomia Business and
1 Profession Code section 17200 and Rule 65 of the Federal Rules of Civil Procedure moves the Court
Jfor entry of a Tamporary Restraining Order and Prefiminary Injunction enjoining the GIA defendants and

| co-defendanis and al) persons acting on its behalf from issuing or salling color gemstone and colored diamant

   

} grading certificates and from grading colored gemstones and colored diamonds inthe Americar

19 fl

Diamond Market pending entry by the Court of a Final judgment in this action. Plaintiff Nathan Smith also

20 [files amotion sesking an order from the Court requiring the Gia defendants and co-defendants answers pursuant lo;

 

21 |) FRCP 12(a}4.

 

22
23 jfOn May 10,2021 Plaintiff fled a complaint alleging thal the Gia defendants and co defendants

 

24. illegal grading of colered diamonds and colorad gemstones violated the

25 Califomia Unfair Competition Laws(UCL) and Advertisement Laws (FAL) and other violafions.

26 '
27

28

 

 

 

 

 
Case 2:21-cv-03242-RGK-KES Document 25 Filed 07/06/21 Page 2 of30 Page ID #:357

TO THE GIA DEFENDANTS AND CO DEFENDANTS AND THEIR ATTORNEY OF RECORD

PLEASE TAKE NOTICE that on Augusf 92021 sf 9:00 am. or as soon thereafter as the

; partias may be heard by tha above entifed Court located at 255 East Temple Street Los

3 Angeles California Plaintiff Nathan Smith will move the Caurt for aninjunction against tha

4 GIA dafandants and co defendants for viclations of California’s Unfair Competition laws and

5 California Business and Professions Code Section 17200 et seq and for violation False Advertisament Laws
6

California Business and Protession Code 17500 at seq ard Plaintiff Nathan Smith will also be seeking
7 anordar requiting the GIA defendants and co defendants to answer Plaintiffs First Amended Complaint

8 pursuanl to FRCP12{Aa

The Motion for a Preliminary injunction and Plaintiffs Molion for an order requiring the defendants to
10
snewer Plaintiffs First Amended Complaint is based on this notice of Motions the accompanying
11 ‘

12

Memorandum of Points. and Authorities , the deciarstion of Nathan Smith and upon such other matters
that the Court deems fit

13

14
15 v  -24 PLAINTIFF IN PRO SE

NATHAN SMITH

16
17
18
19

 

20
21
22
23

 

Mose & 24
25
26

27 TT

28

 

 

 

 

 
26
27

28

idefendants from continuing to advertise colored gemstone and color diamonds grading services and from

 

 

Case 2:21-cv-03242-RGK-KES Document 25 Filed 07/06/21 Page 3of30 Page ID #:358

ARGUMENT

This Court has the Authority to issue an injunction Under Business and Professions Code Sections
17203 and 17535

Business and Professions Cade section 17203 specificaly empowers the Court to issue orders

as may be necessary to prevent the use or employment by any person of any practice which

constitutes unfair competition. Once the trial Court invokes its equitable jurisdiction itis within

the Court's broad discretion to determine the scope and type of relief that should be granted. Such relief
may be as varied and diversified as the means that have been employed by the Defendant to produce
the grievance complained of.

Plaintiff Nathan Smith hereby seeks a preliminary injunction prohibiting the Gia defendants and their co

continuing to advertise that the GIA certificates and letter grades create the value of the colored gemstone,
colored diamonds gemstones and diamond gemstones and gemstones graded by the defendants

Plaintiff Nathan Smith also seeks a preliminary injunction prohibiting the Gia defendants and co-defendants
from selling or distributing colored gemstones or colored diamond grading certificates and reports.

Plaintiff hereby ask this Court to take judicial notice Exhibits A, B,C,D copies of the advertisement attained from the]
Gia defendants and E,F

co defendants website which clearly shows that the defendants are advertising at this current date and

time that the defendants grading certificates and grades create the value of a gemstone or

colored gemstone, colored diamond and diamond gemstones and also that the defendants do not offer Colored
gemstone grading services. The advertisement specifically

states that ‘Why doesn't the GIA issue grading reports for colored stones ? The GIA then advertises

that “There is currently no broadly accepted grading system for colored stones . The grading of

colored stones is highly compiex process with countless variables that makes a universal grading system

difficult to establish. Also located on the GIA defendants and co-defendants websites and also

publicly advertised by the defendants.* Does the GlA grade sapphire or other colored stones? The GIA
defendants inresponse to this question advertised and are currently advertising on their websites and to

Plaintiff and the Public that" the GLA doesn't grade or provide quality analysis for sapphire or other

Y

Ee

colored gemstones”

 
Case 2:21-cv-03242-RGK-KES Document 25 Filed 07/06/21 Page 4of30 Page ID #:359

LEGAL STANDARD

A. preliminary injunction is amatter of equitable discretion and is an extraordinary remedy that may

? only be awarded upon a clear showing that the Plaintiff is entifled to such relief Winter v Nat Res Def
3 Council Inc 555 U.S. 7 22 (2008) A Plaintiff seeking preliminary injunctive relief that itis likaly to suffer

‘ imeparable harm inthe absence of preliminary relief, that the balance of equities tips in its favor and

5 that the injunction is in the public interest Id at 20 Alternatively an injunction may issue where the

6 likelihood of success is such that serious quastions going to the meriis ware raised and the balance of

7

hardships tips sharply in Plaintiffs favor provided that the Plaintiffs can also demonstrate the other two

8 Winter factors. All for the Wild Rockies v Cottrell 632 F 3d 1127 1131-32 (Sth Cir 2011}

 

 

 

 

   

   

Gourts must balanca factors when considering a mation for preliminary injunction.
(1) whether a movant has a strong likelihood of success on the marits. (2) whether movant will
" suffer isseparable injury without the injunction (3) whether {he issue of the injunction would cause
” substantial harm to olhers and (4) véhelher the public interes! will be served by issuance of the injunction
13 City of Pontiac Retired Emps Assn v Schimmel 751 fd 427 (6th Cir 2014) The standard for 2 permanent
4 injunction is identical except thal the movant must show actual success on the merits instead of a
15 likelihood of succass on the merits. Amoco Prod Cov Villof Gambell 480 U.S. 531 546 n 12 (1987)
16
7 The GIA defendants and Co-defendants have flooded the colored gemstone and colored diamond
48 H markets with their bogus certificate, raparts and services even though the defendants tack the expertisa to
49 grade colored gemstones or colorad diamonds and the defendants knew full and well basad on
their own admissions and advertisements that thair was no univarsal standard for grading colored
“0 gemstones and colored diamonds and that the defendants lacked the universal standards
"1 and expartise fo grade colored diamonds and colored gemstones and issue grading cerlificales and reports and
22 provide colored gemstona and colored diamond grading services
23
24
25
26 3
2?
28

 

 

 

 

 
Case 2:21-cv-03242-RGK-KES Document 25 Filed 07/06/21 Page 5of30 Page ID #:360

Flaintiff Nathan Smith andthe Public have suffered injury in fact and have losi money and value

in their assets because of the defandants illegal conduct. Based onthe Gis defendants and co-defendants

? own publications, admissions and advertisements the 0-2 grading and the 4cs of diamonds was created
. 3 and is being used by the defendants to place a value and set the value of colored diamonds, gemstanas

‘ and diamonds and colored gemstones in the gamstone markal place. Thisis why the retailers and

5 jewelers are using the D-Z grading and 4cs of diamonds grading techniques because it allows the

6 GIA defendants fo prica fix and set the value of gemsionas in tha marketplace. { see Exhibit F) Plaintiff

7 and the public and consumers are suffaring and will continue to suffer irreparable harm because of

&

these unfair business practices of the GIA defandants and co defendants who are illegally engaging
3 llin price fixing, valuating, maintain, over grading, under grading, and mislabeling of germslanes being sent
10 [ite the defendants for grading and gemstones in the marketplace by using the defendants 4cs of diamond
11 grading and D-Z grading technique which was created for the sole purpose of price fixing and valuing gemstones

12 || in the colored diamond gemstone markel and colored gemstone market and gemstone market. Uniess

 

 

13 |) the GIA. defendants and co defendants are enjoined from these unfair business practices the defendants will
14 || continue to ficod tha gemstone market with their bagus grading raporta and certificates causing ireparable
15 harm to Plaintiff st the present moment and into the future.

. Plaintiff Nathan Smith is facing actual and

16
| imminent threat of future injury. Plaintiff wilnot be able to relied on the GIA defendants certificates and

 

17
18 services and products advertising or labeling in the future and so Plaintiff will net purchase the product
19 aven ihough Plaintiff would Gke to and Plaintiff needs the defandants cerlilicates to compete and buy and
. sellin the colored gamstone and colored diamond markets. Plaintiff Nathan Smith might also purchase
*0 the GIA defandanis and co-defendants services , certificates and products in tha future despite the fact
- they were once marred by false advertising or labeling . as Plaintiff may reasonably bul incorractly
22 assume the product was improved. Plainfiff wish to purchase the GIA defendants and co-dafendants
23 certificates, services and products in the fulure but Plaintiff could not relied on the defendants advertisement
24 Hl that they could also provide colored gamstona grading services and certificates and colored diamond grading
24

and certificates representations. and that the certificates create the value of the gemstone or colored diamond

26 gamstones with any confidence thus Plaintifis most likely to suffer future injury.
27

28 4]

 

 

 

 

 
Case 2:21-cv-03242-RGK-KES Document 25 Filed 07/06/21 Page 6of30 Page ID #:361

Plaintiff Nathan Smith will be ireparably harmed without an injunction

2 |} The GIA defendants and Co-defendants have flooded the colored gemstone amd colerad diamond
3 || markets with their bogus certificates and services aven though the defendants lack the expertise to
4 |} grade colored gemstones of colored diamonds and the defendants knew full and well based on

5 their own admissions and advertisaments (hat their was no universal standard for grading colored

gemstonas and colored diamonds but mast importantly the defendants had advertised and are

 

 

6

7 currently advertising to Plaintiff and the Public thatthe dafendants do not have the capabilities to

8 provide colored gamstona or colored diamond grading services. Plaintiff Nathan Smith is facing actual and

5 imminent. threat of future injury. Plaintiff willnot be able to relied on the GiA defendants certificates and
10 services and products advertising or labeling in the future and so Plaintiff will not purchase the product

even though Plaintiif would fke to and Plaintiff needs the defendants certificates to compete and buy and

" sellin the colorad gamstone and colored diamond markets. Plaintiff Nalhan Smith might also purchase
2 the GIA. defandan!s and co-defendants services . certificates and products in the future despite Ihe fact
13 they were once marred by false advertising or labeling . as Plaintiff may reasonably bul incorrectly
4 assume the product was improved. Plaintiff wish ta purchase tha GIA dafendants and co-defendants
15

certificates, services and products in the future but Plaintiff could not relied on the defendants advertisement
16 that they could also provide colored gemstone grading services and certificates and colored diamond grading

7 and certificates representations and that the cerlificales create the value of the gemstone or colored diamond

 

18 gemstones with any confidence Ihus Plaintiff is most likely fo suffer future Injury.

 

19 |i Puaintiff needs tha defendants certificates to compete and buy and

20 {sellin the colored gemstone and colored diamond markets. Plaintiff Nathan Smith might also purchase
21 iI the GIA defendants and co-defendants services , certificates and products in the future despite the fact
22 {i they were once marred by false advertising or labeling .

23
24
25
26

27

28

 

 

 

 

 
Case 2:21-cv-03242-RGK-KES Document 25 Filed 07/06/21 Page 7 of 30 Page ID #:362

The GIA defendants and co-defendants are also causing inaparable harmto the public and plaintiff Nathan Smith

because the dafandants bogus grading reports and certificates are manipulating and price fixing colored

° diamonds and colored gemstones .gemstones and diamonds in the diamond and gemstones markets. This is causing
3 Plaintiff and consumers to pay more for cokred diamonds, diamonds, and colored gamstonmes in the colored

4 diamonds, diamonds and colored gemstone markets. Plaintiff who a dealer in colored diamonds and gamstones
5 and

6

diamonds and also a direct purchaser of diamonds is being shut cut of the diamond market because of

7 the defendants iagal conduct. Plaintiff Nathan Smith is unable to buy or self colored diarnonds or colored

8 gemstones or diamonds. ina fair market place because the defendants bogus reports and certificates and

3 Qtading services in which the GIA defendants and co-defendants falsely claim and advertise that their certificates
10 [hand reports create the value of the colored diamond or colorad gamstone which in fact is very false . Plaintiff and

11° [] the public who have submitted colored diamonds and colored gemstones to the defendants have had thair colored

 

 

| diamonds and colored gemstones wrongly mislabeled and wrongly valued and graded by the GIA defendants
and the co-defendants because according to the GIA defendants and co-defendants own advertisements and
| admissions and publications the defendants lack the universal accepted standards and expertise to offer

colored diamonds and colored gemstone grading services. The defendants illegal advertising and offaring of

 

| these bogus and non existent senices have caused Plaintiff and the public irreparable harm and will continue to
| cause the public and Plaintiff irreparable harm. Plaintiff and the public by relying on the defendants false
advertisements was tricked and dupad into purchasing the defendants boqus services, reports and certificates
which resulted in tha mislabeling of Plaintiff's colorad diamond by the defendants and this caused Plaintiff
Nathan Smith ineparabis hann. and will cause Plaintiff ireparable harm in the future.

The defendants do mot have the capabilities and lack the univeraal standards or expertise to

pravida colored gemstone or colored diamond grading services reports or certificates

. Plaintiff Nalhan Smith is facing actual.and imminent threat of future injury. Plainiff wil not be able to relied on

 

} the GIA defendants cerlificates reports andservicas and products advertising or labeling in the future and so Plaintiff

24 will nol purchase the product. even though Plaintiff wouki Eke to.

25 t

26
27
28

 

 

 

 

 
Case 2:21-cv-03242-RGK-KES Document 25 Filed 07/06/21 Page 8 of 30 Page ID #:363

Enjoining the GLA defendants and co defendants from false advertising, issuing and offering colored diamonds

and colored gamsione grading reports , cartificates and services. will not harm others and protect tha public

2
interest
3
Enjeining the GIA defendants and co-defendants false advertisements: and conduci and illegal grading services
4
and iegal and bogus colored diamand and colorad gemstone cerlificates and reports will not harm anyone
5 .
in fact it will do the quite opposite. It will prevent the public and Plaintiff from continuing suffering and
6

imeparable harm by praventing the defendants from continuing te fload tha colored diamond market vith

7 their bogus grading reports and certificates and by preventing the GIA defendants and co-dafandants fram

8 |} offering and falsely advertising bogus colored diamond and colored gemstone grading services that based

9 |} on the defendants awn admissions , publications and advertisements the defendants lack the axpertise to offer these
10 |) services to Plaintiff and the public and (hair is no universal accepted standard thal would anable or allow the
11 | Gia defendants and co-defendants to offer colorad diamond and colored gemstone grading searvicas , reports and
12. || certificates. Therafore for enjoining the GIA defendants and co-defendants would not harm the public but is actually
12. {Jin the public intarest and the injunction will protect the public and Plainilff from the defendants bogus colored diamond
qq || -2nd colored gemstones grading services and fraudulent reparts and cerfificates that the defendants are illagally

and falsely advertising on their website and fo the public and Plainiiff atlasge. The injunction will also prevent

 

 

 

15
16 the defendants from using thes bogus reports ,certificales and services to sal the value of colored diamonds and
7 colored gemstones in the market place without causing hann to the public. The injunction wil also prevent the
42 GIA defendants and co defendants from centinuing to falsely advertisa their bogus grading services
19 to the pubtic and Plaintiff and this also causes no harm to the public.atlarge. The injunction will prevent the
GIA defendants and co-defendants from manipulating and price fixing the calored diamond markels and colored
0 | gemstone and diamond market and this will not cause harm to the public. The injunction will prevent the
“4 GIA defendants and co-defendants from manipulating the diamond market which causes the public and
22 plaintiff to pay mare for diarmonds in the diamond markat and disrupts a free and open and fair market place.
23 this will not cause harm to the public. The issuance of the injunction against the GIA defendants and their co-defendants
24 UT will not harm the public and the issuance of the injunction against the Gla defendants and
25 co defendants will cartainly promote the public's interest.
26 7
27
28

 

 

 

 

 
Case 2:21-cv-03242-RGK-KES Document 25 Filed 07/06/21 Page 9of30 Page ID #:364

Plaintiff Nathan Smith also hereby move for an order from the Court requiring the GIA defendants ansd

? coedefendants to answer Plaintiffs First Amended Complaint. Pursuant to FRCP 12{a}4 the GIA defendants
3 and co-defendants answer was due 14 days from the date the defendants receive notice of the

4 Court's denial of tha defendants Motion to Dismiss. This Court issued an order on May 31. 2021

5 denying the defendants Motion to Dismiss (document 6}. FCRP 12(4}4 does not state that the Court ‘s

6

denial of a Motion to Dismiss is limited to a cerstaintype of denial only that the motionto dismiss is
7 denied by the Court. The denial by the Court of the GIA defendants and co-defendanis motion to dismiss
8 on May 31, 2021 would have automatically trigger a required responsive pleading from the defendants.
2 |i the GIA defendants filed a second motion to dismiss instead of an answer, A motion to dismiss is not
10 j}a responsive pleadings and it does not satisfy the requirements of FRCP {2(a)4 which requires a
11. [| defandant to file a responsive pleading with 14 days altar notice of the Court's action.
12 HERGP 12: (A)4 states that if the Court denies the motion or postpones ils disposition until trial,
13 || the responsive pleadings must be served within 14 days after notice of the Court's. action.
qq. j[ This Court denied the GIA dafandants motion to dismiss (d0c.8) as moot on May 31 2027.
15 1 Regardiess of the fact that the Court's denial was based on the grounds of moolness. {t constituted

as a denial of the defendants motion to dismiss by this Court. Therefora the GtA defendants answer was

 

16
7 due beck.on June 142021 it is now July 5 2021 and Plaintiff has slill nol received tha defendants answer.
18 Plaintiff Nathan Smith has been mote than generous. by nat seeking the Court's power sooner and
19 Pizintiff Nathan Smith did aol seak more drastic measures such as a default judgement. against the

GIA defendants and co-defendants . Plainliff only seeks for the Courtto require the GIA defendants and
20 co-defendants lo comply wilh FRCP 72{A}4 and file their answer to Plaintiffs first Amended Complaint.
a Plaintiff attempted to confer withthe defendants counsel bul it was to no avail. The defendants counsel
22 is under the impression that he must follow FRCP12(A}4 but yet the defendants refuse to file their answer
23 as we required by FRCP 12(a)4. Plaintiff Nathan Smith respectfully ask that this Courtisswe an order requiring
24 the GIA defandants and co defendants {fo file their responsive pleading pursuant to FRCP 12(A}4 within 10 days
25 fram the order fram the Court.
26 8
27

28

 

 

 

 

 
Case 2:21-cv-03242-RGK-KES Document 25 Filed 07/06/21 Page 10 of 30 Page ID #:365

The GIA defendants and Co-defendants have flooded tha colored gemstone and colorad diamond

markets with their bogus certificate, raports and sarvices even though the defendants lack the expertise to

? grade colored gemstones o¢ calored diamonds and the defendants knew full and well based on

3 their own admissions and advertisements. that their was no universal standard for grading colored

4 gemstones and colored diamonds and that the defendanis lacked the universal standards

5 and expertise to grade colored diamonds and colored gemstones and issue grading certificates and reports and
6 provide colored gemstone and colored diamond grading services

7

bul most importantly the defendants had advertised and are

8 currently advertising to Plaintiff and the Public that the defendants do mot have the capabilities to

9 provide colored gemstone or colored diamond grading services. Plaintiff Nathan Smith is facing actual and
10 [imminent threat of future injury. Plainliff will not be able fo relied on the GIA defendants certificates and
11. ji services and products advertising or labeling in the future and so Plaintiff wil not purchase the product
42 [leven though Plaintiff would Ske to and Plaintiff needs the defendants certificates to compete and buy and
13 jf sellin the colorad gemstone and colored diamond markets. Plaintiff Nalhan Smith might also purchase
14 {[theGiA defendants and co-defendants services , certificates and products in the future despite the fact
15 they were once marred by false advertising or labeling. as Plaintiff may reasonably bul incorractty

assume the product was improved. Plaintiff wishto punchase Ihe GIA defendants and co-defendants

 

16
17 certificates, services and products in the future but Plaintiff could notreliedon the defendants advertisement
18 that they could also provide colored gemstone grading services and certificates and colored diamond grading
19 | and certificates represantations and that the cerlificalas create the value of lhe gemsions or calored diamond

. | gemstones with any confidence thus Piaintiffis most likely lo suffer future injury. The GIA defendants and
* co defendants D-Z grading and4cs of diamond technique also enables the defendants to price fix and valuate
a gemstones and. colored diamonds gamstones in the diamond marketplace without Plaintiff or the public baing
22 aware of tha defandants illagal and unfair business practice. This. practice by the defendants. has caused and will
23 cause wreparable to place in the present and in the fulure and if not enjoined the defendants will continue to
24 use the D-Z grading and 4es of diamonds geading technique to price fix and value diamonds in the diamond
25

market place.

26 | declare under the penalty of perjury under the laws of the State of California that the foregoing is true and

27 corract.

28 7-19 -21 NATHAN SMITH
Pt AINTIFE INPRO SE

mg co

 

 

 

 

 
Case 2:21-cv-03242-RGK-KES Document 25 Filed 07/06/21 Page 11 of 30 Page ID #:366

The GIA defendants and co-defendants violate California’s False Advertising Law by Using Fabe

Promises and Misreprasentations to Lure Plaintiff and the public and California consumers into theic

; Scam and Schemes.

3 The Faise Advertising Law makes it unlawful for any person io make any statement that such

4 person knows or by exercise of reasonable care shouki know tobe untrue or misleading in order

5 to: sall goods or sarvices. Under tha FAL a statement is untrue or misleading if the statement is likely
6 to mislead members of the public. To prove a FAL violation. Plaintiff Nathan Smith does not have to

?

prove fraud, refiance . or intant to deceive or actual deception . Califoria Courts have repeatedly held:
8 that a violation occurs at the fime that a consumer or Plaintiff is soliciled, regardless of wheather the
2 fl consumer purchases the goods of services offered. A rapreseniation susceptible to both a misleading
10 |f and non- misleading interpretation will ba construad against the person making it.

11 {} The Declaration submitted by plaintiff in support of this motion establish that the GIA defendants and

 

 

12 |} co-defendanis made and are currenily making untrue and misleading stalements regarding their
13 |} colored diamonds, diamonds, colorad gemstones and gemstones grading, reports, cerlificates and
14 }PSaevicgs. Through false promisas and misrapresentations , The Gila defendants and co-defendants mislead

Plaintiff, the public and California consumers into believing that the defendants had lhe expertise and

 

 

15

16 universal accepted standards to grade colored diamonds and colored gemstones and {fo issue

17 corract reports, cerlificates and services that were rendered by experts inthe field of gemology and

18 science, mineralogy, spectroscopy and other scientific fields neaded to properly grade and determine

19 the makeup of the germsione. The defendants also mislead Plaintiff and the public by claiming that
they could grade colored diamonds and colorad gamstones even though the defendants lack the

0 |} 8xpertise and universal standart to grade colored diamonds gemstones ar colored gamsiones or

ary any colored gernstones. Tha GIA defendants and co-defendants

22 | also mislead Plaintiff and the public whan the defendanis falsely advecised and represented thal their

23 grading of the Plaintiff's colored diamand craatad the value of the gemstone and that the defendants

24 grading of a gemstone created the value of the gamstone. None of the GIA defendants and co-defendants

25

advartised and represented statements are (rue because the GIA defendants lack the capabilities and expertise

26 and universal standard to grade colored gamistones based on their own admissions and advertisement.

27
1d

28

 

 

 

 

 
Case 2:21-cv-03242-RGK-KES Document 25 Filed 07/06/21 Page 12 of 30 Page ID #:367

The GIA defendants and co-defendants misleading and {alsa advertisement and claim that ihey could

provide colored gamstone grading or gemstone grading services with the 4cs and D-Z grading process

; was completely false because the 4cs of diamonds and the D-Z grading tachniques invalved thrae graders
3 to determing the grade ofa gemstone so theiris no way that one individual could grade a gemstone

4 using tha 4cs of diamond or the 0-2 grading techniques. The 4cs of diamonds and the D-Z grading yardstick
5 technique also could not be used to grade colored diamond gemstones or colored gemstones becsuse

6 both of the techniques invatve the absence or lack of color ina gamstona therafore they could not

?

passibly be used effectively fo grade any colored gemstone bacause the grading of colored gemstones

8 involves the presence not the absence of color so the Statements and Advertisements made by the

9 {I GIA defendants and co-defendants thal their 4cs of diamonds and D-Z grading yardslick could ba
10 || used to grade colored gamstones was completely false and misleading. Plaintiff Nathan Smith, the public
11 and the California and Ametican consumers were al mislead by the GIA defandants misleading slatemants

12 |, and false advertisements concerning the defendants bogus grading services, reports and cerlificates.

13

THE GIA DEFENDANTS AND CO-DEFENDANTS HAVE ENGAGED IN UNAWFUL BUSINESS PRACTICES IN
14

VIOLATION OF BUSINESS AND PROFESSIONS CODE 17200
15

Business. and Professions Cade section 17200 et saq defines unfair competition as any unlawha, unfair
16 or fraudulent business practice. In drafting tha UCL the legislature intentionally used sweeping language
17 |] and empowered the Courts to issue injunctions to curb any stich business practices in whatever

18 i context such activity occur. The GIA defendants business acls arid practices, constitute unfair

19 li compatition because thay are unlawful. The UCL borrows violations of other flaws and makes then

20 [P actionable as unlawful business practices. An unlavwiul businass act or practice includes any activilies

21 |} forbidden by law. be it civil, criminal, federal, state or municipal, statutory or regulatory or court made.

22 |,As described throughout these pleadings the defendants business practicas violate various provisions

23 |; of Califomia’s Business and Professions Code and are unfawlul.

24

25 it

26
2?

28

 

 

 

 

 
Case 2:21-cv-03242-RGK-KES Document 25 Filed 07/06/21 Page 13 of 30 Page ID #:368

The GIA defendants and Co-defendants have flooded the colored gemstone and colored diamond

markets with their bogus certificates and services even though the defendants lack the expertise to

? grade colored gemstones or calared diamonds and the defendants knew full and well based on
3 their own admissions and advertisements that their was no universal standard for grading colored
4 gemstones and colored diamonds but most importantly the defendants had advariised and are
5 currently advertising to Plaintiff and the Public that the defendants do not have the capabilities ta
6

provide colorad gemstone or colored diamond grading services. Plaintiff Nathan Smith is facing actual and
? imminent theeal of future injury. Plaintiff wil not be able to relied on the GIA defendants certificates and
8 sarviees and products advertising or labeling in the future and so Plaintiff wil not purchase the product
9 | even though Plaintif would Eke to and Plaintiff meeds ihe defardants certificates to compete and buy and
10 |i sellin the colored gamstone and colored diamond markets. Plaintiff Nalban Smith might also purchase
11 ithe GIA defendants and co-defendants services , certificates and products in the future despite the fact
12 |fthey ware once marred by false advertising or labeling. as Plaingif may reasonably bul incorrectly
13 | acctume the produc was improved. Plaintiff wish to purchase the GIA defendants and co-defendants
14 |] cattificates, services and products in fhe future but Plaintiff could not relied on the defendants advertisement

15 that they could also provide colored gemstone grading services and certificates and colored diamond grading

 

16 and certificates representations and that the certificates create the value of the gemslone or colored diamond
17 | gemstones with any confidence thus Plaintiff is most likely to suffer future injury.
48 Plaintiff Nathan Smith respectfully ask that the Court enjoin the GIA defandanis and co-defendants
19 from conlinuing these unfair business practices in Violation of UCL. in the future. Otherwise Plaintiff
. Nathan Smith and the Public at {arge v4ll suffer oc will be irreparably harmed and danied an effective and
“0 complete ramedy.
2i
»
22
23 i v
24
25
26
a7

28

 

 

 

 

 
Case 2:21-cv-03242-RGK-KES Document 25 Filed 07/06/21 Page 14 of 30 Page ID #:369

Piaintiff Nathan Smith

whois @ colored diamond and gamstane dealer has been shut oul the market. place because of the defendants

7 unfair business practices. Plaintiff and the public will suffer and are suffering irreparable harm because Plaintiff is

3 unable to compete in a fair market place and Plaintiff and the public are unable to purchase colored gemstones and

4 colored diamonds and gemstones at a fair markat price in a frea market. The defendants mislabafing, over grading.

3 price fixing, under grading and valuation of colored diamonds and colored gemstones and gemstones in tha marketplace
6 is creating chaos inthe gemstone markel place by forcing and Plaintiff and other consumers to use the defendants

7

fraudulant grading service because the defendanis have flooded the markat with their bagus reports and certificates
8 Hand services and dealers . buyers and sellers vill not accept gemstones wilhoul the defendants bogus
9 |) certificates and faports and services because the Gla defendants and co-defendants have given the public

10 |} the false impression by using thair unlawful business practices and false advertisement that their reports and

11 1 certificates are required to vaiue a gemstone. This is completely false and Plaintiff and consumers are suffaring

12 |,iweparable harm because Plaintiff and consumers cant buy or sall their gemstones withoul having tbe defendants

13
1@ {jtoissue the bogus reports , cartificaies and fo provide grading services. Usiass the GIA defendants and co-defendanty

sen grading ceports and certificates aven though the GIA defendants jack the expertise and universal standard

 

 

15 [pa restrained and enjoined from thase illegal acts Plaintiff Nathan Smith, the public and consumers will continue

16 to suffer irreparable harm at ihe hands of the GIA defendants and their co-defendants.

17
18
19
20
a1
22
23
24

 

25

27

28

 

 

 

 

 
Case 2:21-cv-03242-RGK-KES Document 25 Filed 07/06/21 Page 15 of30 Page ID #:370

'

Despite the GIA defendants ovwm admission and advertisaments the defendants still offared and are

offering cclored gamstone grading senices and certificates to Plaintiff and the Public. Plaintiff Nathan Smith

; and the Public was tricked into buying and using the GIA defendants and Co-defandants bogus grading

3 services and certificates because the GIA defendants had also advertised colbred gemstone and colored diamond
4 Qtading services at tha same time and mament that the defendants were advertising that they don't provide

5 these exact same servicas and certificates. Plaintiff Nathan Smith was umwvare of the defendants advertisement

6 that they lack the expertisa to grade colored stones. Plaintiff relied on and was tricked and induced in using

?

the defendants services and certificates. Had Plaintiff known that the defendants lack the expertise to grade
8 || colored gemstones and colored diamonds . Plaintiff would have not used the defendants bogus grading
9 |i services and certificates if not forthe GIA defendants false advertisament Plaintiff would not used or

10 |} purchased the GIA defendants and co-defendants bogus grading services and certificates. Plaintiff ratiad

11 |}on-the defendants false advertisement and Plaintiff was ticked and induced into using the defendants

12 |bbogus grading services and cerlificates . Plaintiff suffared harm and injury and is in tha immediate process

 

13 |, Of suffering irreparable harm and injury because of the defendants (Regal and faise advertisement and
14 |) begus grading services and cestificates.
15 Plaintiff Nathan Smith respectfully ask that the Court enjoin the GiA defendants and co-defandanis

from continuing these unfair business practices in violation of UCL and continuing violations of the False

16
7 Advertisemant Laws FAL in the fulure. Othenvise Plainkit
48 Nathan Smith and tha Pubic:at large will suffer or will be iraparably harmed and denied an effective and
19 completa ramedy.

The GtA defendants and co-defandants advariisement and statements that their grading certificates
0 and reports and servicas parformed orissued against a colored gemstone
1 orgemstona creates the value of tha gemstone is completely false bacause tha free market creates the value
22 of the gemstone nol the GIA defendants and co-defandanis grading servicas , reports and cartificatas.
23
26 4
25
26
27

28

 

 

 

 

 
Case 2:21-cv-03242-RGK-KES Document 25 Filed 07/06/21 Page 16 of 30 Page ID #:371

.

1 |} Plaintiff may reasonably but incorrectly

2 |} assuma the product was improved. Plaintiff wish to purchase the GIA defendants and co-defendants

3 |p cerlificates, servicas repos and products in the future but Plaintiff could mot relied on the defendants advertisement
4 fp that thay could also provide colored gamstone grading services and certificates, reports and colored diamond

5 Qrading and certificates representations and that the cerlificates create the value of the gemstone or colored diamond

gemstones with any confidence thus Plaintiffis most likely fo suffer future injury.

 

 

6

7 The GIA defendants and

8 co-defendants dlegal and false advertisements and unfair business practices is causing irreparable harm

9 to Plaintiff Nathan Smith because the colored gemstone and colorad diamond market is being flooded with

0 tha GIA defendants and co-defendants bogus reports and certificates that are bogus and that are labeling
the colored diamonds and colored gemstones submitlad tothe defendants wrongly therafare preventing the
" public and Plaintiff Nathan Smith from knowing whal gemstones are res! or fake and the GIA defendants and
"2 eco defendants are creating a false impression in the colored diamond gemstone and colored gemstone
13 market that the defendants bogus certificates, reports and services are needed in order io value a gemstone or
4 determine if the gemstone is. real or fake even though the GIA defendants and co-defendants based on
15

their own. admissions and adverlisements fack the expertise and universally accepted standards to grade
16 | colored gemstones or colored gamstone diamonds. Therefore the defendants are causing and in the future

 

17 Twit continue to cause irreparable harm to the public and plaintiff Nathan Smith by continuing to falsely

18 |) advertise and offer colored gemstone and colorad gemstone diamonds grading services, raports and certificates
19 | despite the fact that Ihe defendants based on their awn advertisements and admissions lack the expartise and
20 || universal accepted standard to offer colored diamond and colored gamstone grading services , reports and

21 || certificates. Simply put the GIA defandants and the co-defendants should not be offering any colored

22 |) gemstone or colored diamond services because the defendants lack tha expert to offer thase services or issue
23 |} colored diamond reports or certificalas or colored gamstone reports or certificates based on the defendants’
24 own admissions and advertisement .

25 jo

26
27

28

 

 

 

 

 
Case 2:21-cv-03242-RGK-KES Document 25 Filed 07/06/21 Page 17 of 30 Page ID #:372

Plaintiff Nathan Smith also.bought his action pursuant to California Civil Code 1750 at seq (CLRA)

Plaintiff Nathan Smith is aconsumer as defined by Califomia Cid Code 1761(d} The Gia defendants and

? co defendants sale of colored gemstone, colored diamond gemstone grading services and certificates

3 atits Gla laboratories located in Cadsbad California to Plaintiff Nathan Smith are goods wilhin the maaning
4 of Califomia Code Civil procedure 1761 (a). The Gia defandants and co-defendants violated and continue to
5 violate the CLRA by engaging in the follow practices proscribad by Califomia Civil Cade 1770{a}in

6 transaction with Plaintiff Nathan Smith which were intended. to result and did resull in the sale of the online

7

services and merchandise and cartificatas. The Gia defendants and co-dafandants viclated California
8 Consumer Lega! Remedies Act (CLRA} and California Civil Coda 1750 when the defendants advertised
3 goods. and services with lhe intent to not sell them as advertised. Pursuant to 1782(a) CLRA Plaintiff Nathan

10 [> Smith contacted the GIA dafendants and co-defendants in writing and by phone regarding their particular

 

 

11° [f violations of 1770 of the CLRA and demanded thal the defendants rectify the problems associated with
12 [ithe actions detailad above and for the defendants to give notice to ail affected consumers of the Gia defendants and

13 |[.co defendants intent to act. The advertisements and actions oftha GIA defendants andco defendants. are in

 

44 || Molation of both California Falae Advertisement Law (FAL } and Califomia Gusinvess and Professions Code 17500.
15 The GIA defendants and Co-defendants have fiaoded the colored gemstone and colorad diamond
16 markets with their bogus certificates and services even though the defendants lack the expertise to
7 {ade colored gamstones of colored diamonds and the defendants knew full and well based on
18 their own admissions and advertisements that thei wes.no universal standard for grading colored
19 gamstones and colorad diamonds but. most impertantly the dafandants had advertised and are

| |] currendty advarlising to Ptaintiff and the Public that the defendants do not have the capahilities to
i. | provide colored gemstone or colored diamond grading services
22 || Lg
23
24 | (,
25
26
27
28

 

 

 

 

 
Case 2:21-cv-03242-RGK-KES Document 25 Filed 07/06/21 Page 18 of 30 Page ID #:373

| The defendants illegally price fixed, valuated and mislabeled, and under graded

plaintiffs gemstones without Plaintiffs knowledge or

? permission and without disclosing this to plaintiff. These flagal and unfair business practices commilted by

3 the GIA defendants and co-defendants

4 caused plaintiffs gemstone callection to decrease in value. it also caused chaos in tha colored diamond

5 market place and diamond market placa because Pisintff could motsellar buy colored gemstones

& Dr gemstones at a free and fair price in the gemstone markel place and Plaintiff is unable to buy and sell his
7

colored diamond gemstones. because the defendants have price fixed, valuated and maintain and manipulated
8 the pricing and selling and buying of colored and non colored gemstones in the gemstone market This also
2 | includes the diamand gemstone market. Plaintiffis suffering and will suffer irreparable harm in the future as
10 fj} a direct result of the GlA defendants and co-defendants unfair business practices. Plaintiff is also unable ta sell
11° [this colored diamonds without the GIA defendants and co defendants report o certificate because the

12 |} defendants false advertisements and unfair business practicas haveleft the impression in the public and retailer

 

13 jp ayes that the defendants certificates and reports are needed in orderto buy or sell colored and non colored

 

14 |i gemstanes . Plaintiff Nathan Smith is being irreparable haem by bsing required to purchase and use tha
15 | [defendants togus reports and cettificalas and Plaintiff will continue to he imeparable harm in the future also

16 because Plaintiff will stillbe required to use the defendants bogus cariificates and reports in order to sell his

7 Colored diamond gemstones and gamstones. Plaintiff also learned from advertisement on

18 the defendants website afer submitting his gems tothe defendants thatthe GIA defendants

19 lack the expertise and universal accepted standard to grade colored gemstones. The defandants failed to

20 disclose this fact to plaintiff during the purchase of the defendants reports . certificates and services.
21
22
23
24
25

26 (7

2?

28

 

 

 

 

 
Case 2:21-cv-03242-RGK-KES Document 25 Filed 07/06/21 Page 19 of30 Page ID #:374

\

The defendants illegally price fixed, valuated and mislabeled, and under graded

plaintiff's gemstones without. Plaintiff's knowledge or

? parmission and without disclosing this to plaintiff. These ilegal and unfair business practices commilted by

3 the GIA defendants ard co-defendants caused plaintiffs gamstone collection to decrease in value. it also causad
4 chaos in the colored diamond = market place and diamond market place beacause Plaintiff could not sallor buy

5 colored gemstones orf gemstones at a free and fair price in the gemstone market placa and Plaintiff is unable to
6 buy and se his colored diamond gemstones because the defendants have price fixed, valuated and maintain and
7

manipulated ithe pricing and selling and buying of colored and non colored gemstones in the gemstone markel. This
8 also includes the diamond gemstone market. Plaintiffis suffering and will suffer imeparable harm in tha future as
9 jhe direct result of Ihe GIA defendants and co-defendants unfair business practices. Plaintiff is also unable to sell

10 This colored dismonds without the GIA dalendants and co defendants report or certificate because the

defandants false advertisements and unfair business practicas have left the impression in the public ard retailer

 

 

ayes thatthe defendants cartficates and reports are needed in order to buy of sell colared and non colored
gemstones . Plaintiff Nathan Smith is being inmeparable hasm by being required to purchase and use the
defendants bogus reports and certificates and Plaintiff wil continue to beineparable harm in the future also
[because Plaintiff will stillbe required to use the defendants bogus carlificates and seports in order to sall his
colored diamand gamstones and gemstones. Plaintiff also learned from advertisement on

fhe defendants website after submitting his gems tothe defendants thatthe GIA defendants

lack the expertise and universal accepted standard to grade colored gemstones. The defendants failed to
| disclose this: fact to plaintiff during the purchase of the defendants reports , certificates and services.

The defendants illegally placed a value against plaintiffs gamstonss without Plaintiffs knowledge or

 

permission and without disclosing this to plaintiff. The value that the defendants illegally placed against

Plaintiffs gemstones caused plaintiffa gemstone to decrease in vatue. Plaintiff also laarned from advertisament on
the defandants website after submitting his gams tothe defendants thet the GIA dafendants

lack the expertise and universal accepted standard to grade colored gemstones. The defendants failed to

disclose this fact to plaintiff during the purchase of the defendants reports , cartificates and services.

1g

 

26
27
eee 28

 

 

 

 

 
Case 2:21-cv-03242-RGK-KES Document 25 Filed 07/06/21 Page 20 of 30 Page ID #:375

The GIA defendants and co-defendants misisading and false advertisament and claim that they could

provide colored gemstone grading or gemsterne grading services with the 4cs and D-Z grading procass

; was completely false because Ihe 4cs of diamonds and the D-2 grading techniques involved three graders
3 to. determine the grade of a gemstone so theiris no way that one individual could grade a gemstone

4 using the 4cs of diamond or the D-Z grading tachniques. Thea 4cs of diamonds and the D-Z grading yardstick
5 technique also could not be used fo grade colored diamond gemstones or colored gemstones because

6 both of the techniques involve tha absence or lack of oolor ina. gemstone therefore thay could not

?

possibly be used effectively to grade any colored gemstone bacause the grading of colored gemstones

8 involves the presenca not the absence of color so the Statements and Advertisements maxie by the

9 |] GIA defendants and co-defendants thal their 4ics of diamonds and D-Z grading yardslick could be
16 |f used to grade colored gemstones was completely false and misleading. Plaintiff Nathan Smith, the public
11 |} and the California and American consumers were all mislead by the GIA defendants misleading slalemants

12 |, and false advertisements conceming the defendants bogus grading services, reposts and certificates.

 

 

13
THE GIA DEFENDANTS AND CO-DEFENDANTS HAVE ENGAGED IN UNAWFUL BUSINESS PRACTICES IN
14
VIOLATION OF BUSINESS AND PROFESSIONS CODE 17200
15 Business. and Professions Code section 17206 at seq defines unfair compatition as any unlawhd, unfair
16

or fraudulent business practice. In drafting {he UCL the legislature intentionally used sweeping language
17 {] and empowered the Courts to Issue injunctions to curb any such business practices in whalaver

18 ||) context such activity occur. The GIA delandants business acts and practices, constitute unfair

19 || competition because thay are unlawful. The UCL borrows violations of other laws and makas then

20 {| actionable as untawful business practices. An unlawful business act or practice includes any activities
21 | forbidden by law. be it civil, criminal, federal, state or municipal, statutory or regulatory or court made.

22 |) As described throughout these pleadings the dafendants business practices violate various provisions

23 [of California's Business and Professions Code and are unlawful.
CONCLUSION

24 For the foregoing reasons , Plaintiff Nathan Smith respectfully ask that the Court issue ihe proposed

 

25 preliminary injuriction in order to stop the defendants illagal business practices and false advertisement

26 Hl and other unlawlut conduct as set forth in Plaintiff's first Amended Complaint , Daciaratian and this Motion

27 PLAINTIFF IN PRO SE
9 T- | NATHAN SMITH

28

 

 

 

 

 

 
Case 2:21-cv-03242-RGK-KES Document 25 Filed 07/06/21 Page 21 of 30 Page ID #:376

1 TABLE OF CONTENTS
2

ARGUMENT
3

Business and Professions Code Sections
4 |} 172083 and 17535

3 LEGA: STANDARD
6 Winter v Nat Res Def Council Inc 555 U.S. 7 22 (2008)
?
8 City of Pontiac Retirsad Emps Assn v Schimmel 751 fad 427 (6th Cir 2014
4
0 Arooce Prod Cov Vill of Gambell 480 U.S. 531 546 n 12 (1987)
1

11 |[LIKELIHCOD OF SUCCESS ON MERITS

12
Ohio Foraatry Ass'n
13
Incv Sierra Club 23 US. 726 733 (1998) quoting Abbott Laboratories v Gardner 387 U.S. 126, 149, (1967)
14
Calfomia Business and Profession Coda 17500
15
16 BUSINESS AND PROFESSIONS CODE 17200
17
18 California Civil Code 1750 et seq (CLRA}

19 | Casifomia False Advertisement Law and Califomia Gusiness and Professions Code 17500.

20
Plaintiff Nathan Smith will be imeparably harned without an injunction
21
ii
22 |] FRCP 12(a}4

 

23
24

25

26

as 0

28

 

 

 

 

 
Case 2:21-cv-03242-RGK-KES Document 25 Filed 07/06/21 Page 22 of 30 Page ID #:377
| Exhibits
a on
A) 8 C, D E, fF

11040 Otsego streat
1 North Hofiywood California 91601

metacr@incrbit com
2 PLAINTIFF IN PRO SE

NATHAN SMITH
3
4
5 IN THE UNITED STATES DISTRICT COURT FOR

THE CENTRAL DISTRICT OF CALIFORNIA

6
7
8 NATHAN SMITH CASE# LACV21-3242-RGK-KES
9 Vv PLAINTIFF'S REQUEST FOR JUDICIAL NOTICE

{IN SUPPORT OF PLAINTIFFS EMERGENCY TEMPORARY
GIA. DEFENDANTS ET AL RESTRAINING ORDER AND PRELIMINARY INJUNCTION

+:

 

 

PLAINTIFF NATHAN SMITH RESPECTFULLY ASK THE COURT TO TAKE JUDICIAL NOTICE OF THE
ATTACHED DOCUMENTS FILED IN SUPPPORT OF PLAINTIFF'S MOTION FOR A TEMPORARY RESTRAINING

ORDER AND PRELIMINARY INJUNCTION AGAINST THE GIA DEFENDANTS AND CO-DEFENDANTS

 

JUDICIAL NOTICE OF INFORMATION OBTAINED FROM AWESB SITE IS PROPER WHEN NEITHER PARTY
QUESTIONS THE AUTHENICITY OF THE SITE. POLLSTAR V GIGAMANIALTD 170 SUPP 2D 974

41978 {E.D. CAL 2000)

 

24 | Hl

25
26
27

28

 

 

 

 

 
Case 2:21-cv-03242-RGK-KES Document 25 Filed 07/06/21 Page 23 of 30 Page ID #:378

 

 

Plaintiff ask the courtto take judicial notice of exhibit A
1
A screengrab of the GIA defendants and co-defendants websites showing undispuledly
2
that the GIA defendants and co-defendants are were advertising and are currently advertising
3
on the their websi'e and the word wide web that the defendants do mot issue grading reports for
4
colored stones. ‘his is False advertisement because the defandants offered , advertisad and sald
5
colored stone grad xq reports, servicas and certificales
6 to Plaintiff Nathan: wth and the public and Califomia and American
7
8 Plaintiff ask the Co: ‘o take notice of Exhibit 8
9 LA. screangrab cf tha A defendants and co-defendants websites showing undisputedly
that. the GIA defend: | and co-defendants ara wera advertising and are currantly advertising
10
on the their website and the word wide web thal tha defendants do nat issue grading reports far
11
colored stones. This is False advertisement because. the defendants offered , advertisad and sold
12
colored slone grading reports, services and cartificales
13
fF to Plaintiff Neihan Smith and the public and California and American
14 |
Consumers.
15

Plaintiff Nathan Smith respectfully ask this Court to take judicialnolica of exhibit F
16 Tia page from the GIA defendants and co defendants publications the D-Z color grading
17 |i colored diamonds which shows that the defendants created the D-Z grading and des of
18 1 diamonds in order to set the value and diamonds in the marketplace and that this is
ithe reason thel retailers are using the defendants bogus 0-2 grading and 4cs of diamond
technique becauseit allows the defendants to price fix and secretly set the value of

diamonds inthe diamond market place.

qe?!

 

 

 

 

 
Case 2:21-cv-03242-RGK-KES Document 25 Filed 07/06/21 Page 24 of 30 Page ID #:379

3

Plaintiff respectfully ask this Court to take judicial notice of Exhibiil C

2
A screengrab of the GIA defendants and co-defendants website showing the defendants
3
false advertising colorad stone raports and services even though the defendants lack the
4
exparise and universal accepted standards to grade colored stones and despite the fact the
5

defendants were at the same time and moment advertising to Plaintiff and the
public and consumers that Ihe defendants did not in fact
provide colored stone grading reports services or cartificates and that the defendants lack

6
7
8 the axpariise and universally accepted standards to grade colored stones.
9
a

Plain respecttully ask the Courtte take judicial notice of exhibit D

 

 

" A sereengrab of the GIA defendants and co-defendants website showing the

2 defendants offering colored diamond reports, services and cerlificates. aven though

13 at the same time and moment the defendants were and are currently advertising lo Plaintiff and

14 the Public and consumers thal the defendants lack the expertise and universally accepted standards to
15 grade colored stones.

16

 

17 I piaintit respectfully ask this Court to take judicial notice of exhibit E
18 |] A screengrab of the GIA defendants and co-defendants website showing that the

19 |} defendants are falsely advertising that their grading services, reports and certificates

 

20 {| create the value of a gemstone. This advertisament by the defendants is completely

21° «Fi false.

 

22
23 |] Plaintiff Nathan Smith respectfully ask this Court to take judicial notice of exhibit F

 

24 [4 page from the GIA defendants and co defendants publications the D-Z color grading

 

colored diamonds which shows that the defendants created the 0-2 grading and 4cs of

25

26 diamonds in order to set (he value and diamonds in the marketplace and that this is

27 the reason thal retailers sre using the defendants bogus 0-2 grading and 4cs of diamond
28 technique because it allows the defendants to prica fix and secrally set the value of

[diamonds in the diamond market ntane

 

23

 

 

 
25 Filed 07/06/21 Page

Why doesnt »
GIA issue
grading reports
for colored
stones¢

There is currently no broadly accepted grading
system for colored stones. The grading of colored
stones is a highly complex process with countless
variables that makes a universal grading system
difficult to establish.

DY
Case 2:21-cv-03242-RGK-KES Document 25 Filed 07/06/21 Page 26 of 30 Page ID #:381

i
Does GIA grade
Sapphire or
other colored
stones:

 

GIA doesn't grade or provide quality analysis for
sapphire or other colored stones. GIA Gemological
Identification Reports assess the characteristics of a
stone (weight, measurements, shape, cutting style
and color), determine if it is natural or laboratory-
grown, indicate detectable treatments and, at the
client’s requests, will issue an opinion on geographic
origin, when possible. 6
Case 2:21-cv-03242-RGK-KES Document 25 Filed 07/06/21 Page 27 of 30 Page ID #:382

ANALYSIS & GRADING

 

 

 
Case 2:21-cv-03242-RGK-KES Document 25 Filed 07/06/21 Page 28 of 30 Page ID #:383

‘ED DIAMOND REPORTS

 

 

Colored Diamond Grading

While the vast majority of diamonds fall in the D-to-Z color
range, nature occasionally produces diamonds with a
naturally occurring blue, brown, pink, deep yellow or even
green hue. The geological conditions required to yield these
colors are rare, making diamonds with distinct and naturally

occurring shades scarce and highly prized.

y1
Case 2:21-cv-03242-RGK-KES Document 25 Filed 07/06/21 “Ee of 30 Page ID #:384

 

Figure 2. This 16.04 ct D-colar, VVS2 (potentially
Flawless} round brilliant set an auction record for
per-carat price for a colorless diamond when it sold
for US$208,500 per carat in May 2008. Courtesy of
Christie's.

Attracted by the system's ability to generate a
diamond's market value based on the new quality
grades and other concepts regarding diamond propor-
tions and appearance (Gilbertson, 2007), jewelers
flocked to GIA to get a better un of dia-
mond valuation. GIA’s new system launched the
scale of “D to Z” for color grading, Regarding the
unusual starting point (the letter D), Richard
Liddicoat (Liddicoat, n.d.; Gem Talk, 1981) stated
the choice was made to differentiate the GIA system
from other less clearly defined ones that used desig-
nations such as “A," “AA,” or metaphoric terms
like those nated above.

As jewelers went home to grade their own dia-
monds, they started to question some of their deci-
sions and sent the diamonds to GIA for checking by
their instructors. Over time, this Informal practice
led to GIA’s diamond grading laboratory service,
with the first formal reports issued in 1955.

For more than 50 years, this grading system has
been taught by GIA Education and used in the GIA
Laboratory. The combination of understandable let-
ter designations for color grades, the availability of a
standardized grading environment and sets of dia-
monds as color references, and GIA’s ability to teach
the basics of this system to others provided a new
level of stability and confidence in diamond com-
merce. In the decades since its Introduction, the D-
to-Z nomenclature has been adopted virtually world-

aitela far tha calo nurehaca anced ovahliatinn nf nal

 

ished diamonds. Consequently, other grading labora-
tories also use this nomenclature, sometimes in
combination with thelr own. While most claim to
use the GIA system, however, it is not likely that it
is applied as it is at the GIA Laboratory. Using the
same color grading terms does not constitute adher-
ing to the conditions or methodology of the GIA
system. The reasons for this should be evident by
the end of this article,

The Origin of GIA's Viewing and Comparator
Standards, In 17th century India, Tavernier (1676)
noted, diamonds were color “graded” at night by
lamplight. By the 19th century, however, daylight
was the worldwide standard in which gemstones
were observed to discern their color (Chester, 1910:
Cattelle, 1911; Wade, 1915, 1916; Ferguson, 1927).
Unfortunately, the characteristics of daylight vary
(throughout the day, in different locations around
the globe, and at different times of the year), and
these differences in light quality can significantly
affect the color appearance of gemstones (Cattelle,
1911; Wade, 1915; Sersen and Hopkins, 1989).

The historical methods used to observe and
compare diamond color were just as variable as the
type of illumination itself. Observers held diamonds
In the palms of their hands or between their fingers,
typically examining them against a range of differ-
ent backgrounds (Tavernier, 1676; Mawe, 1823;
Feuchtwanger, 1867; Morton, 1878; Wodiska, 1886;
“On diamonds,” 1902; Wade, 1916). For most of his-
tory, of course, diamonds were so rare that very fine
color distinctions among them were not needed, so
the trade could function using such simple evalua-
tion techniques.

With the discovery of large deposits in southern
Africa in the late 19th century, more diamonds entered
the marketplace than ever before. This influx generated
a greater desire (more specifically, a commercial need)
for finer color distinctions. By the early 20th century,
certain minimal standards for color grading had
evolved, as summarized from Wade (1916):

1, Use “good north light unobstructed by build-
ings or other objects. There must not be any
coloured surface nearby to reflect tinted light,
as a false estimate might easily result.”

2. Color grade diamonds only between 10 a.m.
and 2 p.m.

5% 3. Do not use artificial light.

Ao Ahwave rice the came lacation far color crading
ww: FASE. ‘OTA. Document 25 Filed 07/06/21 ae of 39 Pagel MENU

/
i

 

   

FREQUENTLY ASKED eth

Will GIA
appraise my
diamond?

Although GIA does not perform appraisals, a GIA
laboratory report does independently confirm the
quality characteristics that determine value. While
GIA can't recommend an individual appraiser, there
are several appraisal associations and networks that can
help you locate one in your area.

vl
